— Appeal from an order of the Supreme Court at Special Term (Bryant, J.), entered February 23,1982 in Tompkins County, which directed an examination before trial of plaintiff Ellis Erdman and, inter alia, denied plaintiffs’ cross motion for further discovery. This action was commenced on August 24, 1974. As a result of the illness of a plaintiff, substitutions of attorneys and various requests for adjournments by both sides, prosecution of this action had been delayed inordinately. There have been some preliminary proceedings, but plaintiffs contend they are entitled to the continuation and further examination before trial of defendant, while defendant seeks to examine an individual plaintiff for the first time. Plaintiffs also seek production by defendant of certain records, which, in part, Special Term denied after finding the demand therefor to be too broad. It limited the demand for records, denied plaintiffs’ request for further examination of named individuals representing defendant, and directed plaintiff Ellis Erdman to appear for examination. There should be an affirmance. We find no abuse of discretion on the part of Special Term and, under all the circumstances presented, it was entirely correct in directing prompt disposition of preliminary matters for an early consideration of the merits (Lotz v Albany Med. Center Hosp., 85 AD2d 836; Berger v Gilbert, 65 AD2d 882, 884, mot for lv to app den 47 NY2d 709). Order affirmed, with costs. Mahoney, P. J., Kane, Main, Casey and Mikoll, JJ., concur.